Case: 1:16-cr-00319-JG Doc #: 49 Filed: 08/12/20 1 of 4. PageID #: 373


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                :
UNITED STATES OF AMERICA,                       :         CASE NO. 1:16-cr-00319
                                                :
               Plaintiff,                       :         OPINION & ORDER
                                                :         [Resolving Doc. 39]
vs.                                             :
                                                :
MIZRAIM VEGA,                                   :
                                                :
               Defendant.                       :
                                                :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Defendant Mizraim Vega requests a reduced sentence under the compassionate

release statute, 18 U.S.C. § 3582. 1 The Government opposes Vega’s petition. 2

           For the reasons stated below, the Court GRANTS Vega’s motion for compassionate

release.

      I.         Background
           On January 3, 2017, Defendant Vega pleaded guilty to one count of conspiracy to

possess with intent to distribute heroin, fentanyl, and acetylfentanyl, three counts of

distribution of fentanyl and acetylfentanyl, and one count of interstate travel in aid of

racketeering. 3 On May 1, 2017, this Court sentenced Vega to 72-months imprisonment to

be followed by 5 years of supervised release. 4

           On June 16, 2020, Vega filed the instant motion for compassionate release. 5



           1
             Doc. 39. Vega’s counsel filed a supplement to the motion. Doc. 46.
           2
             Doc. 47. Vega replied. Doc. 48.
           3
             Doc. 38.
           4
             Doc. 17.
           5
             Doc. 39.
Case: 1:16-cr-00319-JG Doc #: 49 Filed: 08/12/20 2 of 4. PageID #: 374

Case No. 1:16-cr-00319
Gwin, J.

         For the following reasons, the Court GRANTS Vega’s motion for compassionate

release.

   II.          Discussion
         A. Exhaustion
         The Court may modify a defendant’s term of imprisonment upon a motion from a

defendant once 30 days have expired since the warden of the defendant’s facility received

such a motion from the defendant. 6 Here, Vega requested compassionate release in early

May 2020, and the Warden of his facility denied his request on May 27, 2020. 7 Because

more than 30 days have passed since Vega’s request, he meets the statutory exhaustion

requirement.

         B. Eligibility
         To grant compassionate release, the Court must find that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”8 The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553. 9 Under the compassionate

release statute, the Court may “reduce the term of imprisonment and impose a term of

probation or supervised release with or without conditions that does not exceed the

unserved portion of the original term of imprisonment.” 10

         Vega argues that his medical conditions put him at higher risk of serious medical

consequences, including death, if he contracts COVID-19. 11 Specifically, he states that he


         6
           18 U.S.C. § 3582(c)(1)(A)(i).
         7
           Doc. 39-1.
         8
           18 U.S.C. § 3582(c)(1)(A).
         9
             Id.
         10
              Id.
         11
              Doc 46 at 1.
                                              -2-
Case: 1:16-cr-00319-JG Doc #: 49 Filed: 08/12/20 3 of 4. PageID #: 375

Case No. 1:16-cr-00319
Gwin, J.

has asthma and is obese. 12

           Vega’s medical conditions, in conjunction with the presence of COVID-19 at FCI

Coleman Low, are extraordinary and compelling reasons that justify his compassionate

release. 13 Because Vega is at a greater risk for medical complications if he contracts the

virus, Vega’s health and life are in grave danger if he continues to serve his sentence at FCI

Coleman Low. Moreover, granting compassionate release here accords with 18 U.S.C.

§ 3553(a) and the Sentencing Commission’s policy statements.

    III.          Conclusion
           For the foregoing reasons, the Court GRANTS Vega’s request for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court reduces Vega’s sentence to time

served. All other terms of Vega’s original sentence, including the five years of supervised

release following completion of his sentence, remain in effect.

           The Court orders the Bureau of Prisons to release Vega to the State of Connecticut.

The Court further orders the Bureau of Prisons to take measures, including a 14-day pre-




           12
                Id.
           13
            Vega’s compassionate release motion implicates the “other reasons” category of the Sentencing
Commission’s policy statement. USSG § 1B1.13 cmt. n.1. The “other reasons” category says that a sentence
reduction may be appropriate if “an extraordinary and compelling reason other than, or in combination with,
the reasons described” in the first three categories exists. USSG § 1B1.13 cmt. n.1. However, the policy is
outdated in that it still assumes compassionate release “may by granted only upon motion by the Director of
the Bureau of Prisons.” United States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *5 (S.D. Iowa
Apr. 29, 2019) (quoting USSG § 1B1.13 cmt. n.1). Because this is no longer the law with the First Step Act,
which allows defendants to seek relief directly from the court, the outdated policy leaves “district courts in a
conundrum.” Id. (describing that Congress now allows district courts to grant petitions “consistent with
applicable policy statements” from the Sentencing Commission, but the Commission “has not made the
policy statement for the old regime applicable to the new one”). This Court follows the growing number of
district courts that have concluded that, in the absence of applicable policy statements, courts “can
determine whether any extraordinary and compelling reasons other than those delineated in U.S.S.G. §
1B1.13 cmt. n.1(A)–(C) warrant” compassionate release. United States v. Rodriguez, 424 F. Supp. 3d 674,
681–82 (N.D. Cal. 2019) (citation omitted) (collecting cases).
                                                      -3-
Case: 1:16-cr-00319-JG Doc #: 49 Filed: 08/12/20 4 of 4. PageID #: 376

Case No. 1:16-cr-00319
Gwin, J.

transfer quarantine, to ensure that Vega is COVID-19-free prior to his release.



IT IS SO ORDERED.


Dated: August 12, 2020                             s/     James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                             -4-
